NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
GERALD A. KELLOGG,
Plaintiff-Appellan.t,
V.
NIKE, INC. AND NIKE USA, INC.,
Defendan.ts-Cross Appellants. '
2010-1173, -1174, -1195, -1196
Appeals from the United States District Court for the
District of Nebraska in case no. 07-CV-0070, Chief Judge
Joseph F. Batai1lon.
ON MOTION
ORDER
Gera1d A. Ke11ogg moves to strike portions of Nike, Inc.
and Nike USA, Inc.’S (Nike) reply brief Nike opposes
Kellogg replies
Upon consideration thereof
IT IS ORDERED THATZ

KELLOGG V. NIIE 2
The motion is deferred for consideration by the merits
panel assigned to hear this case. Copies of this order, the
motion, the response, and the reply shall be transmitted
to the merits panel
FoR THE CoURT
EEB 1 7 gun 131 Jan H0rba1y
Date Jan I'Iorbaly
Clerk -
cc: Mark J. Peterson, Esq.
B. Trent Webb, Esq.
s2O
F|LED
u.s. count or APPEALs son
mr renew cream
FEB 17 2011
JAN |t0RBALY
CLEH£